Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 36, 54, 56, 61 and 67) in the reply filed on 11/20/2020 is acknowledged.
Claims 1, 5-8, 18, 20, 26-28, 31-33, 35-36, 54, 56, 61, 67, 79, 81-83, 86, 88, 94-97 and 99 are pending in this application.
Claims 1, 5-8, 18, 20, 26-28, 31-33, 35, 79, 81-83, 86, 88, 94-97 and 99 are directed to non-elected invention and they are withdrawn in this application.
Claims 36, 54, 56, 61 and 67 are under the examination.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 36, 54, 56, 61 and 67are rejected under 35 U.S.C. 103 as being unpatentable over Hindson (Hindson et al. WO 2014/210353 A2), in view of Han (Han et al. Nature Biotechnology; 2001; 19; 631-635).
Hindson teaches a system (i.e. devices, kits, compositions) and methods for the generation of beads with covalently attached polynucleotides in detecting one or more nucleic acids molecules from sample materials (e.g. a bacterial cell), a cancer cell) via first partition (droplets or a beads or a microcapsules) and second partition (a droplet or beads), and different nucleic acid barcode sequences (para 0003-0007). 
	With regard to claim 36, Hindson teaches that first partition comprises a plurality of nucleic acid barcode molecules that can comprise the same nucleic acid barcode sequence. The first partition may be co-partitioned with components of a sample material into a second partition (droplets) and the barcode molecules can then be released from the first partition into the second partition (0004-0005). Hindson also teaches that the first partition is a bead, the barcode molecules may be released in the second partition by degrading the bead and/or cleaving a chemical linkage between the barcode molecules and the bead (0005).

Furthermore, Hindson teaches the system having a first set of particles and at least one second set of particles (see claim 1 and 6-9 below). 

    PNG
    media_image1.png
    465
    669
    media_image1.png
    Greyscale


Hindson also teaches using magnetic beads with a capture moiety attached to a primer (para 00241-00242). Capture moieties may include a universal tag. For example, using biotin attached to a specific target or a fluorescent label which may be enable sorting via fluorescence activating cell sorting, nucleic acid fluorescent label to identify fluidic droplets or beads that contain oligonucleotides (para 00241-00242). Hindson further teaches that a bead may be lined to one or more different types of multi-functional oligonucleotides including a reporter oligonucleotide, a targeted primer and a fluorescent probe that can be used to perform characterization (e.g. quantification of species) (para 00244).Thus, the teachings of Hindson encompass performing using optically detectable identifier for first and second set of particles and the reporter probe.
Hindson does not explicitly describe the capability of optically detectable identifier or reporter probe for emitting a first wave length, a second wave length and a third wave length. Hindson teaches using detectable identifier in the system (e.g. barcode sequence, optically-active agent such as fluorescent dye coupled to beads (para 00163-00167, 00251, 00435, 00237, 00242, Figure 6-7). Hindson teaches detecting them via fluorescence activities [For example, using flow cytometry assay (para 0186, para 0192, Figure 4) and fluorescence microscopy (para 0475, Figure 37 C)]. The use of specific 
Additionally, Han teaches using multicolor quantum dots (QD) attached into polymeric microbeads for biological assays (abstract, Figure 5). Han teaches that their novel optical properties (e.g., size-tunable emission and simultaneous excitation) render these highly luminescent quantum dots (QDs) ideal fluorophores for wavelength-and-intensity multiplexing (abstract, p 631 col 1, Figure 1). Han teaches that these luminescent QDs are ideal fluorophores because their fluorescence emission wavelength that can be continuously turned by changing the particle size (p 631 col 1). Han further teaches using the QDs based on different wavelength and intensity multiplexing, and using multicolor QDs and microbeads with attached molecular probes for surface for DNA-DNA hybridization (see Figure 1, Figure 4-5). Han teaches preparing multicolor QD- tagged beads and conjugating these beads to biomolecules in performing biological assay (p 633 col 2, Figure 4). Furthermore, Han teaches using QDs with fluorescence emission at three primary colors (red, green and blue with a specific wavelength) (p 633 col 2, Figure 4), indicating different wavelength for different color. Han teaches the use of QDs-tagged beads with attached oligonucleotide probes and triple-color encoded beads for DNA hybridization assay (p 634 col 1-2, Figure 5). Han teaches that target DNA molecules are either directly labelled with a fluorescent dye or with a biotin (for binding to fluorescently tagged avidin), and the coding signals identify the DNA sequence, whereas the target signal indicates the presence and the abundance of that sequence. (p 634 col 2 para 1, Figure 5). Han also teaches that 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the system of Hindson for detecting one or more targets for multiplexed analysis, using multicolor quantum dots as detectable identifier, as taught by Han. Hindson teaches using optically detectable identifier including nucleic acid labeled with fluorescence dye that are attached in the beads and performing the analysis using fluorescent activities, indicating the use of identifier that is capable of emitting a particular wavelength. Additionally, Han explicitly teaches using multicolor (wavelength) QDs -tagged microbeads with attached nucleic acid probes to perform multiplexed analysis in biological assay. Thus, it is obvious to substitute the identifier of Hindson, with the use of multicolor highly luminescent quantum dots by Han, in order to obtain that the detection system that provide high accuracy (i.e. 99.99%) in bead identification. 
With regard to claim 54, Hindson teaches using the particles of the first set of particles and of the at least one second set of particles, as described above. Hindson also teaches that the particles (e.g. beads) can be capable of being substantially degraded upon the application of first temperature condition or a second temperature conditions [e.g. using thermal stimulus (para 0041], as described above. Furthermore, Hindson teaches that the partitions may be aqueous droplets within a water-in-oil emulsion, and partitioning of the mixture into aqueous droplets within a water-in-oil emulsion may be completed using a microfluidic device (see para 0014-0016, para 0022). Thus, Hindson teaches the limitations of the claim.
claim 56, the claim recites that the one or more target-specific reagents in the first set of one or more target-specific reagents and in the second set of one or more target-specific reagents comprise amplification primer sets. Hindson teaches performing nucleic acid amplification reaction using the system, and using target-specific reagents (i.e. amplification primers) for individual beads (see para 0023, para 0038, para 0096-0098). 
With regard to claim 61, the teaching of Hindson encompass the limitation of the claim as “first wavelength emitted by the first optically detectable identifier is a first detectable color, the second wavelength emitted by the second optically detectable identifier is a second detectable color, and the third wavelength constitutively emitted by the at least one optically detectable reporter probe is a third detectable color; and wherein the first wavelength, the second wavelength, and the third wavelength are optically discernable from one another” (see para 00241-00242). Hindson teaches using a nucleic acid label (e.g. fluorescent label) to identify specific fluidic droplets (e.g. first particles or second particles) and sorting of the labeled using flow cytometry (para 00242). Furthermore, Hindson teaches using different dyes that comprise different colors (e.g. SYBR green, SYBR blue). Additionally, the teachings of Han, as described is fully incorporated here. 
With regard to claim 67, Hindson further teaches having the beads (e.g. first particles) that may serve as a carrier for reagents, and using the reagent that include fluorophore (para 0102). Hindson also teaches using the beads with attached fluorophores or DNA strands (para 0245, para 252, para 271). Hindson teaches that capture moiety may be a fluorescent label which may enable sorting via fluorescence-
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634